21-10699-dsj   Doc 147   Filed 08/19/21 Entered 08/19/21 16:53:54   Main Document
                                      Pg 1 of 20
21-10699-dsj   Doc 147   Filed 08/19/21 Entered 08/19/21 16:53:54   Main Document
                                      Pg 2 of 20
21-10699-dsj   Doc 147   Filed 08/19/21 Entered 08/19/21 16:53:54   Main Document
                                      Pg 3 of 20
21-10699-dsj   Doc 147   Filed 08/19/21 Entered 08/19/21 16:53:54   Main Document
                                      Pg 4 of 20
21-10699-dsj   Doc 147   Filed 08/19/21 Entered 08/19/21 16:53:54   Main Document
                                      Pg 5 of 20
21-10699-dsj   Doc 147   Filed 08/19/21 Entered 08/19/21 16:53:54   Main Document
                                      Pg 6 of 20
21-10699-dsj   Doc 147   Filed 08/19/21 Entered 08/19/21 16:53:54   Main Document
                                      Pg 7 of 20
21-10699-dsj   Doc 147   Filed 08/19/21 Entered 08/19/21 16:53:54   Main Document
                                      Pg 8 of 20
21-10699-dsj   Doc 147   Filed 08/19/21 Entered 08/19/21 16:53:54   Main Document
                                      Pg 9 of 20
21-10699-dsj   Doc 147   Filed 08/19/21 Entered 08/19/21 16:53:54   Main Document
                                     Pg 10 of 20
21-10699-dsj   Doc 147   Filed 08/19/21 Entered 08/19/21 16:53:54   Main Document
                                     Pg 11 of 20
21-10699-dsj   Doc 147   Filed 08/19/21 Entered 08/19/21 16:53:54   Main Document
                                     Pg 12 of 20
21-10699-dsj   Doc 147   Filed 08/19/21 Entered 08/19/21 16:53:54   Main Document
                                     Pg 13 of 20
21-10699-dsj   Doc 147   Filed 08/19/21 Entered 08/19/21 16:53:54   Main Document
                                     Pg 14 of 20
21-10699-dsj   Doc 147   Filed 08/19/21 Entered 08/19/21 16:53:54   Main Document
                                     Pg 15 of 20
21-10699-dsj   Doc 147   Filed 08/19/21 Entered 08/19/21 16:53:54   Main Document
                                     Pg 16 of 20
21-10699-dsj   Doc 147   Filed 08/19/21 Entered 08/19/21 16:53:54   Main Document
                                     Pg 17 of 20
21-10699-dsj   Doc 147   Filed 08/19/21 Entered 08/19/21 16:53:54   Main Document
                                     Pg 18 of 20
21-10699-dsj   Doc 147   Filed 08/19/21 Entered 08/19/21 16:53:54   Main Document
                                     Pg 19 of 20
21-10699-dsj   Doc 147   Filed 08/19/21 Entered 08/19/21 16:53:54   Main Document
                                     Pg 20 of 20
